DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 1/7/21, amended claim(s) 1-5 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities: “Apparatus” (line 1) appears that it should be “An apparatus.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0110692 to Pardey et al. (hereinafter “Pardey”).
For claim 1, Pardey discloses an apparatus for monitoring a female subject (Abstract), the apparatus comprising:
at least one user interface device (4, 7, 8, and/or 13) (may also include “Input – Output” and the unlabeled buttons shown in Fig. 1); and
a computer processor (11) (Fig. 1), configured:
	during a first menstrual cycle of the subject (generally referring to the cycle shown in Fig. 7a):
		to predict a first upcoming ovulation of the subject (“OPC” and/or 714) (Fig. 7a) (para [0640]-[0646]),
		to generate an output, on the at least one user interface device, in response to predicting the first upcoming ovulation of the subject (718) (Fig. 7a) (para [0640]-[0646]), and
		to receive from the subject, via the at least one user interface device, an indication of one or more sensations that are sensed by the subject during a given time period that is in temporal proximity to the predicted first upcoming ovulation (para [0620], which describes additional criteria that are used for the assessment of OPC+3, OPC+3 occurring 3 days after OPC), and
	during a second menstrual cycle of the subject that is subsequent to the first menstrual cycle (generally referring to the cycle shown in Fig. 7b):
		to predict a subsequent upcoming ovulation of the subject, at least partially based upon the indication received from the subject during the first menstrual cycle (730) (Fig. 7b) (para [0647]-[0650]), and
		to generate an output, on the at least one user interface device, in response to predicting the subsequent upcoming ovulation of the subject (734) (Fig. 7b) (para [0647]-[0650]).
For claim 2, Pardey discloses a sensor, configured to monitor the subject, and to generate a sensor signal in response to the monitoring (para [0505]-[0513]), wherein the computer processor is 
For claim 3, Pardey further discloses wherein the computer processor is configured: during the first menstrual cycle: to receive an input form the subject that is indicative of timings of one or more menstrual events of the subject, and to predict the first upcoming ovulation of the subject in response to the input (para [0646]) (Examiner’s Note: the “present cycle” can be either the first cycle or the second cycle), and during the second menstrual cycle: to receive an input from the subject that is indicative of timings of one or more menstrual events of the subject, and to predict the subsequent upcoming ovulation of the subject, by analyzing the input in combination with the indication received from the subject during the first menstrual cycle (para [0646]) (Examiner’s Note: the “present cycle” can be either the first cycle or the second cycle).
For claim 4, Pardey further discloses wherein the computer processor is configured: during the second menstrual cycle, to receive from the subject, via the at least one user interface device, an indication of one or more sensations that are sensed by the subject during a given time period that is in temporal proximity to the predicted subsequent upcoming ovulation (para [0620]), and during further menstrual cycles of the subject that are subsequent to the second menstrual cycle, to predict further upcoming ovulations of the subject, at least partially based upon the indications received from the subject, during the first and second menstrual cycles (see “and subsequent cycles” in Fig. 7b) (para [0646]-[0650]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.